Citation Nr: 0813942	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  07-03 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an increased evaluation for a shell fragment 
wound scar of the plantar surface of the right foot with a 
retained foreign body, healed fracture of the third right 
toe, and resultant plantar wart and callus, muscle group X, 
currently assigned a 20 percent disability evaluation.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

The Board also observes that the veteran's appeal had 
originally included the issues of entitlement to an increased 
evaluation for a shell fragment wound scar of the right 
forearm, a shell fragment wound scar of the right leg, and a 
retained foreign body in the right lung.  However, in his 
December 2006 VA Form 9, the veteran stated that he was only 
appealing the issue of entitlement to an increased evaluation 
for a shell fragment wound scar of the right foot.  As such, 
the veteran has not filed a substantive appeal for the other 
issues. See 38 C.F.R. § 20.202.  Accordingly, those issues no 
longer remain in appellate status and no further 
consideration is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


Reason for remand:  To provide the veteran with proper notice 
and to afford him a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A.   §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

During the pendency of the appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which held that for an increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  However, in this case, the Board notes that the 
veteran has not been adequately provided such notice, and 
thus, the case must also be remanded for proper notice 
pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Board also notes that the veteran was afforded a VA 
examination in June 2006 in connection with his claim for an 
increased evaluation.  However, the veteran's representative 
submitted an informal hearing presentation in January 2008 in 
which he contended that the disability had worsened and noted 
that the examination was two years old.  VA's General Counsel 
has indicated that when a claimant asserts that the severity 
of a disability has increased since the most recent rating 
examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  

Moreover, as pointed out by the veteran's representative, the 
June 2006 VA examiners did not indicate whether the claims 
file had been reviewed.  Applicable regulations state that it 
is essential that, both in the examination and evaluation, 
each disability be viewed in relation to its history. See 38 
C.F.R. § 4.1.  In this regard, medical examinations generally 
should "take into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one." Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment so that the disability 
evaluation will be a fully informed one. See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); see also 38 C.F.R. § 3.326 
(2002); VAOPGCPREC 20-95 (July 14, 1995) (a VA examiner must 
review a claimant's prior medical records when such a review 
is necessary to ensure a fully informed examination or to 
provide an adequate basis for the examiner's findings and 
conclusions).  Therefore, the Board finds that a more recent 
VA examination is in order in this case for the purpose of 
ascertaining the severity and manifestations of the veteran's 
service-connected shell fragment wound scar of the plantar 
surface of the right foot with a retained foreign body, 
healed fracture of the third right toe, and resultant plantar 
wart and callus.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claims for an increased evaluation.  The 
letter should inform him of the 
information and evidence that is 
necessary to substantiate the claim; (2) 
inform him about the information and 
evidence that VA will seek to provide; 
(3) inform him about the information and 
evidence he is expected to provide; and 
(4) ask him to provide any evidence in 
his possession that pertains to the 
claim.  

The letter should also include an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In addition, the letter should tell the 
claimant to provide medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life.  
If the Diagnostic Code under which the 
claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating 
a noticeable worsening or increase in 
severity of the disability and the 
effect that worsening has on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result), the RO should provide at least 
general notice of that requirement to 
the claimant.  Additionally, the 
claimant must be notified that, should 
an increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, 
which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.  The 
notice must also provide examples of the 
types of medical and lay evidence that 
the claimant may submit (or ask the 
Secretary to obtain) that are relevant 
to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  The veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his service-
connected shell fragment wound scar of 
the plantar surface of the right foot 
with a retained foreign body, healed 
fracture of the third right toe, and 
resultant plantar wart and callus muscle 
group X.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the veteran's service-
connected disability.  The examiner 
should report all signs and symptoms 
necessary for rating the veteran's 
disability under the rating criteria.  
The presence of objective evidence of 
pain, excess fatigability, 
incoordination, and weakness should also 
be noted, as should any additional 
disability due to these factors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he is notified.




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

